Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 26, 2006                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

  130852                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 130852
                                                                   COA: 257143
                                                                   Wayne CC: 04-004108
  CHARLES LEE WIDEMAN,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 23, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 26, 2006                       _________________________________________
           t0619                                                              Clerk